Case 2:19-cv-03365-DRH-SIL Document 55-10 Filed 05/11/20 Page 1 of 2 PagelD #: 1059

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

CENTRAL ISLIP DIVISION
APTIVE ENVIRONMENTAL, LLC, §
§
Plaintiff, §
v. §
§
VILLAGE OF EAST ROCKAWAY, § No. 2:19-cv-03365-SJF-SIL
NEW YORK, §
§
Defendant. §
§
§

DECLARATION OF CLINT COWAN

I, Clint Cowan, declare as follows:

1. I am over the age of twenty-one (21). I have never been convicted of a felony. lam
of sound mind and fully competent to make this Declaration. The facts stated herein are true and
correct based on my personal knowledge.

2. I am an attorney at the law firm of Lynn Pinker Cox & Hurst, LLP, located at 2100
Ross Ave., Ste. 2700, Dallas, TX, 75201. Together with other attorneys at this firm, I serve as
counsel to Plaintiff Aptive Environmental, LLC in this matter. I am personally familiar with the
matters set forth herein by virtue of my role as one of the attorneys in the above-captioned suit.

3. Attached to this Declaration in support of Plaintiff's Cross-Motion for Summary
Judgment and Opposition to Defendant’s Motion for Summary Judgment, are true and correct
copies (or true and correct excerpts of such copies) of the following documents, produced in this

 

 

 

 

 

 

 

 

case:
Date Exhibit Description
2/6/2020 A 30(b)(6) Deposition of the Village of East Rockaway, NY
(excerpts)
10/30/2019 | B Plaintiff's First Set of Discovery Requests to Defendant
1/6/2020 Cc Defendant’s Responses to Plaintiff's First Set of Discovery
Requests

 

4, Included in the documents previously filed with the Court (identified by ECF Doc.

No.) are true and correct copies (or true and correct excerpts of such copies) of the following
documents produced in this case:
Case 2:19-cv-03365-DRH-SIL Document 55-10 Filed 05/11/20 Page 2 of 2 PagelD #: 1060

 

 

 

 

 

Date e CF) Description
6/6/2019 ] Plaintiff's Complaint
6/6/2019 3 Plaintiff's Brief in support of Order to Show Cause for Temporary
Restraining Order
6/6/2019 5 Order to Show Cause for a Temporary Restraining Order and
Injunction re: §§ 171-16 and 171-18 of the Village Code
6/12/2019 12 Plaintiff's Amended Complaint

 

6/6/2019 12-1 Village Code Chapter 171 (excerpted), in effect until June 2019.

 

6/6/2019 12-2 Declaration of Pierson (Pierce) Baldwin, Long Island Branch
Manager, Aptive Environmental, LLC

6/10/2019 12-12 Resolution Authorizing Village Moratorium re: Solicitation
Permit Issuance

 

 

 

 

 

6/12/2019 13 Plaintiff's Amended Motion for Temporary Restraining Order
6/14/2019 14 Order to Show Cause for a Temporary Restraining Order and
Injunction re: §§ 171-14, 171-16 and 171-18 of the Village Code
7/16/2019 24 Preliminary Injunction Opinion and Order, preliminarily
enjoining §§ 171-14, 171-16 and 171-18 of the Village Code
7/30/2019 — | 44-1 Correspondence among Counsel re: Solicitation Fee and Rule
8/16/2019 26(f) Conference

 

9/9/2019 44-6 Amended Ordinance of the Village of East Rockaway, NY,
amending Chapter 171 of the Village Code (filed with the Court
on 12/13/2019)

10/25/2019 | 44-7 Declaration of Pierson (Pierce) Baldwin, Long Island Branch

Manager, Aptive Environmental, LLC (filed with the Court on
12/13/2019)

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 31‘ day of March, 2020 in Dallas, Dallas County, Texas.

Ct Cone

Clint Cowan

 
